Citation Nr: 0600800	
Decision Date: 01/10/06    Archive Date: 01/19/06

DOCKET NO.  99-00 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
from May 7, 2001, for peripheral neuropathy of the right 
upper extremity.  

2.  Entitlement to an initial rating in excess of 20 percent 
from May 7, 2001, for peripheral neuropathy of the left upper 
extremity.

3.  Entitlement to an initial rating in excess of 10 percent 
from May 7, 2001, for peripheral neuropathy of the right 
lower extremity.

4.  Entitlement to an initial rating in excess of 10 percent 
from May 7, 2001, for peripheral neuropathy of the left lower 
extremity.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

6.  Entitlement to a total disability rating for compensation 
based on individual unemployability.



REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970.

Issues one through five, as identified on the title page of 
this decision, were most recently before the Board of 
Veterans' Appeals (Board) in July 2005, at which time they 
were remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska, for additional 
development.  In January 2005, the veteran advanced a claim 
of entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU), the RO's denial 
of which in April 2005 led to an appeal that was perfected in 
October 2005 and since certified for appellate review at this 
time.  Following these actions, the case has been returned to 
the Board for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a statement attached to a VA Form 9, Appeal to the Board 
of Veterans Appeals, and received by the RO in August 2005, 
the veteran's attorney requested that the veteran be afforded 
a VA medical examination in order to assess his diabetic 
neuropathy of the upper and lower extremities.  Reference was 
therein made to VA medical examinations which had been 
scheduled to occur in February 2005 and which the veteran had 
then advised VA that he would be unable to attend for various 
reasons.  The attorney likewise noted that a supplemental 
statement of the case (SSOC) prepared in July 2005 had 
referenced the veteran's failure to report for a VA medical 
examination, thereby precluding the assignment of a higher 
evaluation.  

The record nevertheless indicates that the veteran attended 
the only VA examinations for which he had been scheduled in 
February 2005.  Reports of those evaluations are contained 
within the veteran's claims folder.  The July 2005 SSOC 
referenced by the attorney did include comments made by a VA 
examiner in February 2005 to the effect that the veteran had 
failed to appear for previously scheduled testing involving 
an electromyogram and nerve conduction testing regarding his 
diabetic neuropathy.  That testing was in fact scheduled to 
occur in December 2004 and it is correct that the veteran 
failed to appear for such testing.  Included in the record is 
a VA Form 21-10, Report of Contact, dated in December 2004, 
in which the veteran initiated telephone contact with RO 
personnel, acknowledging that he had accidentally missed the 
testing appointment, requesting that it be rescheduled as 
soon as possible, and affirming his intention to appear for 
the rescheduled examination.  Such document is annotated in 
January 2005, apparently by an RO employee, that the testing 
would not be rescheduled as the purpose of the testing was to 
substantiate a diagnosis of diabetic neuropathy and service 
connection had already been granted for that disability.  

Further examination is needed in this instance as the RO has 
denied the claims for initial ratings for diabetic neuropathy 
at least in part on the absence of the testing results.  See 
38 C.F.R. § 3.159 (2005).  In light of the veteran's request 
for additional examination and his stated willingness to 
undergo neurological testing to evaluate the severity of his 
neuropathy, additional neurological evaluation and testing 
are found to be in order.  

The record also reflects that additional VA outpatient 
medical records having a direct bearing on the veteran's 
claim for increase for PTSD were obtained by the RO and made 
a part of the claims folder in September 2005.  However, no 
SSOC was subsequently compiled as to the PTSD matter, and 
remand is therefore required to ensure that the RO reviews 
that evidence and advises the veteran of the outcome.  See 
38 C.F.R. §§ 19.9, 19.31 (2005).  The issue of TDIU must then 
be reconsidered, based on the outcome of the claims for 
initial ratings for diabetic neuropathy and the claim for 
increase for PTSD.  

Accordingly, this appeal is REMANDED for the following 
actions:

1.  Any records of VA medical examination 
or treatment not already on file which 
pertain to the veteran's service-
connected disabilities, including his 
diabetic neuropathy of the upper and 
lower extremities and PTSD, must be 
obtained for inclusion in his claims 
folder.  

2.  The veteran must thereafter be 
afforded a VA medical examination by a 
neurologist for the purpose of 
determining the nature and current 
severity of his service-connected 
diabetic neuropathy of each extremity.  
The claims folder in its entirety must be 
made available to the examiner for use in 
the study of this case.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and any and all indicated 
diagnostic testing, including an 
electromyogram and nerve conduction 
velocity testing of each extremity.  All 
pertinent diagnoses must be set forth. 

3.  Lastly, the questions of what 
schedular or extraschedular ratings are 
for assignment for diabetic neuropathy of 
each extremity from May 7, 2001; whether 
a schedular or extraschedular rating in 
excess of 50 percent is warranted for 
PTSD; and entitlement to a TDIU, must be 
readjudicated on the basis of all of the 
evidence of record, including the records 
of VA outpatient treatment received in 
September 2005, and all governing legal 
authority.  If any benefit sought on 
appeal remains denied, the veteran and 
his attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claims 
in question as a result of this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 


